FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                      UNITED STATES COURT OF APPEALS June 15, 2011

                                  TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                  Clerk of Court


 ERIC LEVANTER DeMILLARD,

          Plaintiff-Appellant,

 v.
                                                        No. 11-1118
 MUNICIPALITY OF DENVER,                      (D.C. No. 1:10-CV-02536-ZLW)
 COLORADO; MUNICIPALITY OF                               (D. Colo.)
 FORT COLLINS, COLORADO;
 RAWLINS, WYOMING POLICE
 DEPARTMENT,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Eric DeMillard filed this suit against the Colorado Supreme Court, the

Colorado Court of Appeals, the Larimer County District Court, and the Rawlins,

Wyoming Police Department. In a thorough eight-page order, the district court

dismissed Mr. DeMillard’s amended complaint pursuant to 28 U.S.C. § 1915(e),


      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
which governs proceedings in forma pauperis and provides that “the court shall

dismiss the case at any time if the court determines that . . . the action . . . is

frivolous.” 28 U.S.C. § 1915(e)(2)(B)(i).

       Mr. DeMillard appeals this decision and seeks permission to proceed in

forma pauperis on appeal. For substantially the same reasons set out by the

district court in its order, we affirm the dismissal below. See Fogle v. Pierson,

435 F.3d 1252, 1259 (10th Cir. 2006) (“We generally review a district court’s

dismissal for frivolousness under § 1915 for abuse of discretion.”). We also deny

Mr. DeMillard’s motion to proceed in forma pauperis, as he fails to present a

non-frivolous argument on appeal. And finally, we deny Mr. DeMillard’s motion

to transfer his appeal to the Fifth Circuit, as he has provided no legal basis why

this is required.



                                          ENTERED FOR THE COURT



                                          Neil M. Gorsuch
                                          Circuit Judge




                                           -2-